


EXHIBIT 10.28




February 16, 2015


Gary Griffiths




Re:    Employment Offer Letter Agreement
Dear Gary,
iPass Inc. (the “Company”) is pleased to offer you the positions of President
and Chief Executive Officer of the Company, reporting to the Company’s Board of
Directors (the “Board”). The following letter agreement (the “Agreement”)
provides the terms of our offer of employment.
I.    GENERAL TERMS OF EMPLOYMENT.
(1)    Duties and Position. You will be employed in the positions of President
and Chief Executive Officer of the Company (“CEO”), reporting to the Board. You
shall perform the duties of President and CEO as commonly associated with this
position in the Company, as specified in the Bylaws of the Company, and as
directed by the Board. If your employment with the Company terminates for any
reason, you agree, if requested by the Board, to promptly tender your
resignation from the Board.
(2)    Start Date. Your first date of employment will be February 23, 2015
(“Start Date”); provided, however, that you shall not assume the title or role
of President and CEO until the first business day after the Company’s filing
with the Securities and Exchange Commission of a Form 10-K for the year ending
on December 31, 2014.
(3)    Work Location and Other Activities. You will work at the Company’s
corporate headquarters which are currently located in Redwood Shores,
California, subject to necessary business travel. During your employment with
the Company, you will devote your best efforts and substantially all of your
business time and attention (except for vacation periods and reasonable periods
of illness or other incapacity permitted by the Company’s general employment
policies) to the business of the Company; provided, however, that you may serve
as a director of one other corporation, provided that the name of this other
corporation is disclosed in advance to the Board and the Board has determined
that your director position with such other corporation will not present a
conflict of interest with the Company. You may also spend time on charitable and
other such activities, so long as they do not materially impact your ability to
perform your duties under this Agreement.
(4)    Company Policies and Procedures. Your employment relationship with the
Company also shall be governed by the general employment policies and procedures
of the Company (including the Company’s Code of Conduct) (as may be changed from
time to time in the discretion of the Company), and you agree to comply with
these polices and procedures, except that if the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
procedures, this Agreement will control.
II.    BASE SALARY AND BONUS.
(1)     Base Salary. You will be paid an initial annual salary of $260,000 per
year (or $10,833.34 semi-monthly), less standard deductions and withholdings.
Your cash compensation will next be reviewed by the Board for potential
adjustment beginning in calendar year 2017, and will be reviewed annually
thereafter in conjunction with the annual Board review of executive
compensation, and will be based upon the Board’s assessment of both your
performance and the Company’s performance.
(2)    Annual Bonus. You also will be eligible to earn an annual bonus for each
calendar year beginning with calendar year 2015 during your employment if the
performance goals established each year as part of the management incentive plan
are achieved. The initial annual bonus target amount will be $325,000, less
standard deductions and withholdings and the 2015 Bonus Target will be pro-rated
for the percentage of the year since your Start Date. The Board, in consultation
with you, will set the performance goals for each year. The Board will have the
sole discretion to determine whether the goals have been achieved and to
determine the amount of any bonus.
III.    EQUITY AWARDS.
(1)    Stock Option Grant. Subject to the approval of the Board, you will be
granted an option to purchase 1,750,000 shares of Company common stock (the
“Options”), with an exercise price equal to the fair market value of the
Company’s common stock as of the date of grant, pursuant to the Company’s 2003
Equity Incentive Plan (the “Plan”). The Option will vest with respect to 25% of
the shares subject to the Option on the first anniversary of the Start Date, and
thereafter in a series of thirty-six (36) successive equal monthly installments
over the three-year period measured from the first anniversary of the Start
Date, so long as you remain in continuous service with the Company on each
applicable vesting date. The Option shall be governed by the terms and
conditions set forth in the Plan, and in the applicable stock option agreement
and grant document.
(2)    Performance Shares. Subject to the approval of the Board, you will be
granted performance shares covering 1,000,000 shares of the Company’s common
stock (the “Performance Shares”). The Performance Shares shall be governed by
the terms and conditions set forth in the Plan, and the applicable performance
shares award agreement and grant document. The Performance Shares shall be
subject to a right of repurchase in favor of the Company unless earned and
vested.
IV.    EMPLOYEE BENEFITS.
You will be entitled to participate in the Company’s standard employee benefit
plans pursuant to the terms and conditions of the benefit plans. The Company
currently offers its employees health, dental, vision, life, AD&D, short term
and long term disability insurance, and 401(k) plan participation. The Company
may modify benefits from time to time in its discretion.
V.    CONFIDENTIALITY AND INVENTIONS ASSIGNMENT AGREEMENT.
As a condition of employment, you are required to sign and abide by the
Company’s standard Employee Confidentiality and Inventions Assignment Agreement
(the “Confidentiality Agreement”), a copy of which has been provided to you and
which is incorporated herein by reference.
VI.
AT-WILL EMPLOYMENT STATUS, SEVERANCE AND CORPORATE TRANSACTION BENEFITS.

(1)    At-Will Employment Status. Your employment with the Company is at the
will of each party, is not for a specific term and can be terminated by you or
by the Company at any time, with or without Cause, and with or without advance
notice.
(2)    Severance. If: (i) the Company terminates your employment without Cause,
you resign for Good Reason, and provided such termination or resignation, as
applicable, qualifies as a “separation from service” within the meaning of
Treasury Regulation 1.409A-1(h) (each, a “Covered Termination”); and (ii) you
sign, date, return to the Company within forty-five (45) days following the
Covered Termination and allow to become effective a general release of all known
and unknown claims in the form as shall be provided to you by the Company (which
may, at the Company’s election, be contained in a separation agreement) (the
“Release”); and (iii) if requested by the Board, you promptly tender your
resignation as a director of the Board and your resignation from any director or
officer of any Company subsidiary; then you will be eligible to receive, as your
sole severance benefits (the “Severance Benefits”):
(a)    Base Salary Severance. You will receive cash severance equal to twelve
(12) months of your base salary in effect as of the date of the Covered
Termination (the “Termination Date”), subject to required payroll deductions and
withholdings, paid in a lump sum within ten (10) business days after the
effective date of the Release.
(b)    Additional Lump Sum Severance Bonus Payment. You will receive an
additional lump sum cash severance payment, with the amount of such additional
lump sum severance payment to be (i) the pro rata portion of the annual bonus
for the year served to the Termination Date, less any amounts already paid for
that year, such pro rata portion to be paid will be calculated by using the
average percentage of your target bonus with respect to your quarterly bonus
payments in that year (or if first quarter bonus has not yet been determined,
the percentage target bonus paid for the prior year); plus (ii) target bonus for
that year multiplied by the percentage equal to the actual bonus paid over the
prior four quarters divided by target bonus for the prior four quarters
(collectively, the “Additional Severance Payment”). If paid, the Additional
Severance Payment will be subject to required payroll deductions and
withholdings and paid in a lump sum within ten (10) business days after the
effective date of the Release.
(c)    Health Insurance. If you timely elect continued group health insurance
coverage pursuant to federal COBRA law or comparable state insurance laws
(collectively, “COBRA”), the Company will pay your COBRA premiums sufficient to
continue group health insurance coverage for you and your covered dependents (if
applicable) at the level of coverage in effect as of the Termination Date,
through the earlier of either (i) eighteen (18) months after the Termination
Date, or (ii) the date that you become eligible for group health insurance
coverage through another employer.  In the event you receive the Severance
Benefits, you must promptly notify the Company in writing if you become eligible
for group health insurance coverage through another employer within eighteen
(18) months after the Termination Date.
(d)    Equity Award Acceleration and Extended Exercisability.   Subject to
Section VI(3) below, you will receive accelerated vesting of the time-based
component of any equity awards which are not fully vested (excluding any
performance-related stock options or Performance Shares that have not been
earned) as of the Termination Date (collectively, the “Equity Awards”), in the
amount of twelve (12) months of vesting acceleration, effective as of the
Termination Date, and with respect to Equity Awards that are stock options, each
vested stock option shall remain exercisable for the lesser of (i) the maximum
term provided in the option grant or (ii) the period ending nine (9) months
following the Termination Date.


(3)    Corporate Transaction Benefits.
(a)    Accelerated Vesting. Immediately upon the closing of a Corporate
Transaction, any specified performance target or other vesting condition,
whether determined by passage of time or by reference to performance targets or
operations of the Company or an Affiliate (as defined below), in any Equity
Awards issued to you pursuant to any equity incentive plan of the Company shall
immediately be deemed satisfied.
(b)    Severance In the Event of a Covered Termination Within Eighteen (18)
Months After the Consummation of a Corporate Transaction. If: (i) within
eighteen (18) months after the consummation of a Corporate Transaction, the
Company terminates your employment without Cause or you resign for Good Reason
(each, a “Covered Termination”), and provided such termination or resignation,
as applicable, qualifies as a “separation from service” within the meaning of
Treasury Regulation 1.409A-1(h); and (ii) you sign, date, return to the Company
within forty-five days following the Covered Termination and allow to become
effective a general release of all known and unknown claims in the form as shall
be provided to you by the Company (which may, at the Company’s election, be
contained in a separation agreement) (the “Release”); and (iii) you promptly
tender your resignation as a director on the Board and your resignation from any
director or officer positions of any Company subsidiary; then, in lieu of the
Severance Benefits set forth in Section VI(2) herein, you will be eligible to
receive, as your sole severance benefits:
(A)    Base Salary Severance. You will receive cash severance equal to twelve
(12) months of your base salary in effect as of the date of the Covered
Termination (the “Termination Date”), subject to required payroll deductions and
withholdings, paid in a lump sum within ten (10) business days after the
effective date of the Release.
(B)    Additional Lump Sum Severance Bonus Payment. You will receive an
additional lump sum cash severance payment in an amount equal to twelve (12)
months of your then-current annual target bonus (the “Additional Severance
Payment”). If paid, the Additional Severance Payment will be subject to required
payroll deductions and withholdings and paid in a lump sum within ten (10)
business days after the effective date of the Release.
(C)    Health Insurance. If you timely elect continued group health insurance
coverage pursuant to federal COBRA law or comparable state insurance laws
(collectively, “COBRA”), the Company will pay your COBRA premiums sufficient to
continue group health insurance coverage for you and your covered dependents (if
applicable) at the level of coverage in effect as of the Termination Date,
through the earlier of either: (i) eighteen (18) months after the Termination
Date; or (ii) the date that you become eligible for group health insurance
through another employer. In the event you receive the Severance Benefits, you
must promptly notify the Company in writing if you become eligible for group
health insurance coverage through another employer within eighteen (18) months
after the Termination Date.
(D)    Accounting and Tax Expenses. You will be reimbursed for amounts
reasonably incurred by you for personal accounting and tax services in
connection with a Corporate Transaction (even if such services are provided
prior to the closing of the Corporate Transaction), up to a maximum of $15,000.
(4)    Definitions. For purposes of this Agreement, the following definitions
will apply:
(a)    Definition of Affiliate. “Affiliate” means a “parent corporation” of the
Company or a “subsidiary corporation” of the Company (whether now or hereafter
existing), as those terms are defined in Sections 424(e) and (f), respectively,
of the Internal Revenue Code of 1986, as amended (the “Code”).
(b)    Definition of Cause. “Cause” shall mean the occurrence of any of the
following (and only the following): (i) your conviction of any felony involving
fraud or act of dishonesty against the Company or its Affiliates; (ii) conduct
by you which, based upon good faith and reasonable factual investigation and
determination of the Board, demonstrates gross unfitness to serve; or (iii)
intentional, material violation by you of any contractual, statutory or
fiduciary duty owed by you to the Company or its Affiliates.
(c)    Definition of Good Reason. “Good Reason” shall mean any of the following
actions or events: (i) the Company requires you to relocate to a worksite that
is more than sixty (60) miles from its principal executive office as of the
Start Date; (ii) the Company materially reduces your base salary and bonus
potential below its then-existing gross rate; or (iii) following a Corporate
Transaction, you are not the Chief Executive Officer of the surviving entity
(unless you agree in writing not to be the Chief Executive Officer of the
surviving entity), or otherwise have your duties/responsibilities materially
reduced as a result of the Corporate Transaction. A Corporate Transaction which
results in the Company being private in which you remain as Chief Executive
Officer does not constitute a material reduction in responsibilities.
Notwithstanding the foregoing, in order to qualify as “Good Reason,” you must
submit to the Company or its successor (as applicable) a written notice, within
ninety (90) days after the initial occurrence of any of the actions or events
described in the preceding sentence, describing the applicable actions or
events, and provide the Company or its successor with at least thirty (30) days
from its receipt of your written notice in which to cure such actions or events
prior to termination of your employment, and provided that, your employment must
terminate no later than twelve (12) months after the applicable actions or
events described in (i), (ii) and (iii) above.
(d)     Definition of Corporate Transaction. “Corporate Transaction” shall mean
the occurrence of either of the following events: (i) the sale of all or
substantially all of the assets of the Company; or (ii) a merger of the Company
with or into another entity in which the stockholders of the Company immediately
prior to the closing of the transaction own less than a majority of the
ownership interest of the Company immediately following such closing; provided,
however, for purposes of determining whether the stockholders of the Company
prior to the occurrence of a transaction described above own less than fifty
percent (50%) of the voting securities of the relevant entity afterwards, only
the lesser of the voting power held by a person either before or after the
transaction shall be counted in determining that person’s ownership afterwards.
VII.    PARACHUTE PAYMENTS AND DEFERRED COMPENSATION.
(1)    Parachute Payments. If any payment or benefit you would receive from the
Company pursuant to a Corporate Transaction or otherwise (“Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment shall be equal to the
Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax, or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt of the
greatest economic benefit notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in a manner necessary to provide you with
the greatest economic benefit. If more than one manner of reduction of payments
or benefits necessary to arrive at the Reduced Amount yields the greatest
economic benefit, the payments and benefits shall be reduced pro rata. The
independent registered public accounting firm engaged by the Company for general
audit purposes as of the day prior to the effective date of the event described
in Section 280G(b)(2)(A)(i) of the Code shall perform the foregoing
calculations. The Company shall bear all expenses with respect to the
determinations by such independent registered public accounting firm required to
be made hereunder, and any good faith determinations of the independent
registered public accounting firm made hereunder shall be final, binding and
conclusive upon the Company and you.
(2)    Deferred Compensation. All payments provided under this Agreement are
intended to constitute separate payments for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The cash severance payment provided under Section VII(2)
shall be paid no later than the later of: (i) December 31st of the calendar year
in which the Covered Termination occurs, or (ii) the fifteenth (15th) day of the
third calendar month following the date of the Covered Termination. It is the
intention of the preceding sentence to apply the “short-term deferral rule” set
forth in Treasury Regulation Section 1.409A-1(b)(4) to such payments.
VIII.    MISCELLANEOUS.
(1)    Attorneys’ Fees. The Company will reimburse your reasonable attorneys’
fees and costs associated with review of this Agreement, up to a maximum total
reimbursement of $3,000 (in the aggregate). These expenses must be fully
documented (including receipts) on a properly completed expense reimbursement
report, and will be reimbursed within thirty (30) days after the Start Date.
(2)    Legal Right to Work. Your employment pursuant to this offer is contingent
on you providing the Company with the legally required proof of your identity
and authorization to work in the United States.
(3)    General Terms. This Agreement, including the attached Confidentiality
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to the subject matter
hereof. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other agreements, promises, warranties or representations concerning its
subject matter. Changes in your employment terms, other than those expressly
reserved herein to the Company’s or the Board’s discretion herein, can only be
made in a writing approved by the Board and signed by a duly-authorized member
of the Board and you. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination shall not affect any other provision of
this Agreement and the provision in question shall be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This Agreement may be
executed in counterparts which shall be deemed to be part of one original
document, and facsimile signatures or those transmitted by PDF shall be
equivalent to original signatures.
[Remainder of the Page Intentionally Left Blank]














Gary, we all look forward to working with you. Please signify your acceptance by
signing and dating below and signing the Confidentiality Agreement, and
returning both fully signed agreements to Mike Badgis within five (5) business
days. If we do not receive these fully signed agreements from you within this
timeframe, the Company’s offer contained herein will expire.
Sincerely,
IPASS INC.
By:    
John Beletic
Chairman of the Board of Directors


Understood and Accepted By:


    
Gary Griffiths




__________________________________________
Date


